DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 14 and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhao et al, Chinese Application Patent No. CN20182076918U 20180117 (hereinafter Zhao).
	Regarding claim 1, Zhao discloses a rear housing assembly for a display device (see display device), comprising:
	a rear housing (from Figure 1, see 30);
	a back plate (from Figure 1, see 20), wherein the back plate and the rear housing are disposed oppositely in a thickness direction of the display device;
	a connecting assembly, comprising a first connecting part and a second connecting part, wherein 
	one of the first connecting part and the second connecting part is coupled to the rear housing, and the other of the first connecting part and the second connecting part is coupled to the back plate; and
	the first connecting part (from Figure 1, see 10) comprises a limiting cavity extending in the thickness direction, and the second connecting part comprises a limiting engaging portion (from Figure 1, see 40), wherein the limiting engaging portion extends into the limiting cavity, and the limiting engaging portion is engaged with the first connecting part.

	Regarding claim 14, see Figure 1.

	Regarding claim 18, Zhao discloses a display device (see display device), comprising:
	a rear housing assembly wherein the rear housing assembly comprises:
	a rear housing (from Figure 1, see 30);
	a back plate (from Figure 1, see 20), wherein the back plate and the rear housing are disposed oppositely in a thickness direction of the display device; and
	a connecting assembly, comprising a first connecting part and a second connecting part, wherein 
	one of the first connecting part and the second connecting part is coupled to the rear housing, and the other of the first connecting part and the second connecting part is coupled to the back plate; and
	the first connecting part (from Figure 1, see 10) comprises a limiting cavity extending in the thickness direction, and the second connecting part comprises a limiting engaging portion (from Figure 1, see 40), wherein the limiting engaging portion extends into the limiting cavity, and the limiting engaging portion is engaged with the first connecting part. 

Allowable Subject Matter
3.	Claims 2-13, 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 7, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652